Citation Nr: 0010031	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  92-19 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Determination of the appropriate evaluation for chronic 
pain, neck and right upper extremity; residuals of rotator 
cuff injury, right shoulder, postoperative, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for residuals of wrist 
injury.

3.  Entitlement to service connection for right carpal tunnel 
syndrome.

4.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
September 1966 and active duty for training from May 18, 
1991, to June 1, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1992 and April 1997 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the May 1992 rating 
decision, the RO granted service connection for rotator cuff 
injury, right shoulder, and assigned a 20 percent evaluation.  
The RO also denied service connection for right carpal tunnel 
syndrome and residuals of a right wrist injury.  In the April 
1997 rating decision, the RO granted service connection for 
cervical spine disorder, and made it a part of the service-
connected rotator cuff injury, right shoulder.  The RO 
reclassified the service-connected disability as chronic 
pain, neck and right upper extremity, probably secondary to 
chronic brachial plexus, claimed as cervical spine disorder 
(cervical radiculopathy) and continued the 20 percent 
disability evaluation. 

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  From June 2, 1991 to September 29, 1997, residuals of 
rotator cuff injury, right shoulder, was manifested by mild 
functional impairment of the major arm.

2.  From March 1, 1998 to April 13, 1998, residuals of 
rotator cuff injury, right shoulder, was manifested by mild 
functional impairment of the major arm.

3.  From April 14, 1998, to June 22, 1998, residuals of 
rotator cuff injury, right shoulder, was manifested by 
moderate functional impairment of the major arm.

4.  From January 1, 1999, to the present time, residuals of 
rotator cuff injury, right shoulder, is manifested by severe 
functional impairment of the major arm.

5.  From June 2, 1991, to August 17, 1994, cervical 
radiculopathy was manifested by mild functional impairment.

6.  From August 18, 1994, cervical radiculopathy is 
manifested by moderate functional impairment.


CONCLUSIONS OF LAW

1.  From June 2, 1991 to September 29, 1997, rotator cuff 
injury, right shoulder, was 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5201 (1999).

2.  From March 1, 1998 to April 13, 1998, rotator cuff 
injury, right shoulder, was 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5201 (1999).

3.  From April 14, 1998, to June 22, 1998, residuals of 
rotator cuff injury, right shoulder, was 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5201 
(1999).

4.  From January 1, 1999, to the present time, rotator cuff 
injury, right shoulder, is 40 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.59; Part 4, 
Diagnostic Code 5201 (1999).

5.  From June 2, 1991, to August 17, 1994, cervical 
radiculopathy was 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Code 5293 (1999).

6.  From August 18, 1994, to the present time, cervical 
radiculopathy is 20 percent disabling.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
evaluation in excess of 20 percent for chronic pain, neck and 
right upper extremity; residuals of rotator cuff injury, 
right shoulder, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation, and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The Board has continued the issue as "determination 
of the appropriate evaluation" since service connection has 
been granted in the rating decision on appeal, and the 
appellant seeks a higher evaluation than the one assigned by 
the RO.  The appellant is not prejudiced by this naming of 
the issue.  The Board has not dismissed the issue, and the 
law and regulations governing the evaluation of the 
disabilities are the same regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned and has 
assigned staged evaluations, which are discussed below.  

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The record reflects that the appellant fell out of a truck 
and hurt his right shoulder while on active duty for training 
on May 31, 1991.  When examined on June 1, 1991, the examiner 
stated that the appellant had decreased range of motion in 
each joint in the right upper extremity.  There was 
tenderness of the right shoulder and right wrist.  In a June 
or July 1991 treatment report, the appellant reported that he 
had been having right shoulder pain for the last four weeks 
since the accident.  The examiner stated that the right 
shoulder/scapular area was within normal limits.  The 
appellant had full range of motion with pain on abduction.  
He was tender over the lateral shoulder area.  The examiner 
entered a diagnosis of shoulder sprain.

In October 1991, the appellant reported right upper extremity 
pain.  The VA examiner stated that the appellant had full and 
active range of motion in the right arm with pain at 
80 degrees to 100 degrees with abduction and flexion.  
Strength was 4+/5 with pain and positive impingement sign.  
Sensation was within normal limits.  The assessment was right 
shoulder impingement syndrome with questionable rotator cuff 
strain/tendonitis.  In November 1991, the appellant continued 
to report shoulder pain.  The examiner stated that there was 
no deformity of the shoulder and that the shoulder had full 
range of motion with discomfort on abduction at 90 degrees.  
The examiner stated that there was no grinding.  Light touch 
and motor strength were intact throughout the right upper 
extremity

In December 1991, the appellant was seen with right shoulder 
complaints and neck complaints.  The examiner stated that the 
appellant's neck was negative for swelling and deformity.  It 
was positive for mild spinous tenderness at the C6-C7-T1 
area.  There was mild right paracervical and trapezius muscle 
tenderness.  The appellant had full range of motion at the 
neck with mild pain on extension and twisting to left.  The 
examiner stated that extension was slightly limited.  
Examination of the right shoulder revealed mild subacromial 
or acromioclavicular joint tenderness.  The right arm was 
positive for pain on abduction, otherwise he has full range 
of motion.  There was impingement sign and pain with resisted 
shoulder flexion.  There was moderate crepitus with passive 
range of motion.  X-rays of the right shoulder revealed small 
anterior subacromial spur.  X-rays of the cervical spine were 
unremarkable but with questionable foraminal narrowing of C7-
T1.  The examiner entered a diagnosis of neck, right upper 
extremity pain/paresthesias with possible C8 radiculopathy 
and right shoulder impingement syndrome and possible rotator 
cuff tear.  

The appellant underwent a VA examination in April 1992.  
Examination of the cervical spine revealed no fixed 
deformities.  The VA examiner reported ranges of motion, but 
did not indicate the specific range of the motion when 
reporting the degrees.  The VA examiner stated that the 
appellant had pain with movements of the neck and that an EMG 
indicated that the appellant had mild C8 radiculopathy.  
Cervical spine x-rays were unremarkable.

In a separate April 1992 examination report, the appellant 
reported that he had been seen for persistent right shoulder 
pain.  Upon physical examination, the VA examiner stated that 
there was no swelling in the right shoulder and no 
deformities.  The right shoulder revealed tenderness 
anteriorly in the subacromial area.  Pain was associated with 
movements.  The VA examiner stated that a moderate amount of 
pain was associated with abduction beyond 60 to 70 degrees, 
but that once the appellant got beyond that point, he stated 
that he noticed that there was less pain.  Forward flexion 
beyond 90 degrees was associated with pain.  The VA examiner 
stated that although the appellant had full range of external 
rotation and internal rotation, such movements were 
associated with pain.  X-rays of the right shoulder were 
unremarkable.  The diagnosis was possible rotator cuff 
injury, right shoulder.

In a June 1993 VA examiner outpatient treatment report, the 
appellant reported chronic neck and shoulder pain.  The VA 
examiner stated that the appellant's deep tendon reflexes 
were 2+ and equal.  The appellant was positive for Tinel's 
sign on the left.  He had 5/5 motor strength.  The VA 
examiner stated that there was physical evidence of right C7 
radiculopathy.  In a June 1993 private medical record, it 
indicated that the appellant showed clinical evidence of C7 
radiculopathy but that an MRI demonstrated no evidence of 
disability herniation or nerve root impingement.  The 
examiner stated that his best estimation would be that the 
appellant had a brachial plexus injury.

In August 1993, the appellant complained of chronic pain in 
his neck and right shoulder.  The VA examiner stated that the 
appellant had good mobility in the neck and shoulder except 
that the appellant complained of discomfort beyond 
100 degrees of abduction in the right upper extremity.  There 
was mild tenderness around the mid cervical spine but not 
around the shoulder.  There was no spasm.  Neurologic 
examination was grossly intact with decreased touch.  The 
impression was possible myofascial pain, right neck and 
shoulder.

The appellant underwent a VA examination in August 1994.  The 
appellant reported pain in the right upper extremity and 
numbness involving the right ring finger and right little 
finger.  The appellant stated that pain extended from his 
right hand up to his right shoulder and then to the neck and 
that he would experience headaches.  The VA examiner stated 
that physical examination revealed no tenderness to palpation 
over the cervical spine.  Range of motion of the cervical 
spine revealed 35 degrees of flexion, 55 degrees of 
extension, 20 degrees of lateral bending, and 50 degrees of 
rotation.  The VA examiner stated that the appellant 
complained of a little pain on motion of the neck.  There was 
no tenderness to palpation around the right shoulder joint 
and no swelling.  The right shoulder flexed to 90 degrees and 
abducted to 90 degrees without pain.  On flexion and 
abduction of the shoulder from 90 degrees to 180 degrees, the 
appellant complained of pain.  The VA examiner noted that 
there was pain in the right shoulder with internal and 
external rotation of the arm.  Both internal and external 
rotation were 90 degrees.  X-rays of the cervical spine and 
right shoulder were normal.  The impressions were chronic 
pain, right shoulder, right upper extremity, and neck.

The appellant underwent a private neurological examination in 
August 1994.  Dr. Robert F. Allen stated motor strength of 
the various muscles in the right upper extremity ranged from 
3+/5 to 5-/5.  Dr. Allen noted that sensation in the right 
upper extremity was lessened to brush, pinwheel, temperature, 
and vibration.  Dr. Allen made a final determination that the 
appellant had deficits in the sensory, motor, and reflex 
examination in the right upper extremity.

The appellant underwent a VA examination in August 1995.  The 
appellant reported that he had continued pain every day and 
that although it had not gotten worse in the last year, he 
stated that the pain was constant and felt that it had become 
debilitating.  The VA examiner stated that physical 
examination revealed no evidence of any joint swelling, 
deformity, or instability.  The range of motion of the 
cervical spine was 30 degrees of flexion, 30 degrees of 
extension, 40 degrees of lateral flexion bilaterally, and 
50 degrees of rotation bilaterally.  The range of motion of 
the right shoulder was 90 degrees of internal and external 
rotation and 100 degrees of abduction without discomfort.  
The VA examiner noted that the appellant could abduct to 
160 degrees, but with moderate discomfort.  The shoulder 
flexed to 160 degrees with moderate pain.  The VA examiner 
stated that there did not appear to be any sensory loss and 
that the appellant had good motor strength throughout the 
right upper extremity.  The diagnosis was chronic pain in the 
neck and right upper extremity.

In September 1995, the appellant complained of neck and right 
shoulder pain.  Upon physical examination, Dr. David C. 
Rehack stated that the appellant had fairly painful range of 
motion of the cervical spine.  He stated that the appellant 
had an extremely painful neck with Spurling's maneuver, but 
that he could not reproduce any radicular symptoms.  Dr. 
Rehack stated that the appellant had extremely poor range of 
motion of the shoulder with very poor active forward flexion 
with overhead elevation, but noted that passively, it did not 
seem to be as bad.  The diagnoses were positive cervical 
radiculopathy and possible rotator cuff tear and/or 
impingement.

In September 1997, the appellant underwent a private 
examination.  Physical examination of the right shoulder 
revealed passive forward elevation to 160 degrees.  Active 
forward elevation was 90 degrees.  External rotation was to 
80 degrees, and in that adducted position was to 90 degrees.  
Adduction was 60 degrees.  Motor strength in the various 
muscles in the right arm ranged from 3+/5 to 5/5.  
Acromioclavicular joint tenderness was present.  Dr. George 
M. McCluskey stated that the appellant had impingement in all 
positions overhead.  The appellant had some subacromial 
crepitation and no glenohumeral crepitation.  An MRI 
confirmed a rotator cuff tear.  That same month, the 
appellant underwent an arthroscopy on the right shoulder and 
an open rotator cuff repair.

In November 1997, Dr. McCluskey stated that the appellant had 
a well-healed scar.  Passive external rotation was 45 degrees 
and passive forward elevation was 145 degrees.  Dr. McCluskey 
stated that the appellant was neurovascularly intact.  In 
December 1997, physical examination revealed passive forward 
elevation to 160 degrees, active forward elevation to 
120 degrees, and external rotation to 65 degrees.  Dr. 
McCluskey stated that the appellant was neurovascularly 
intact.  In February 1998, the appellant had passive forward 
motion to 170 degrees with active forward elevation to 
160 degrees.  External rotation with the arm in a neutral 
position was 75 degrees.  Supraspinatus strength was 4+/5.  
Dr. McCluskey stated that the appellant had no atrophy.  Dr. 
McCluskey stated that the appellant needed three to four more 
weeks before he could return to his fire-fighting duties.

In an April 1998 private medical record, Dr. McCluskey stated 
that the appellant had misunderstood his statement about 
getting back to work in four weeks and that the appellant had 
advanced his exercises aggressively on his own, including 
trying to lift a three-pound weight.  The appellant reported 
that his right shoulder was much more sore than it had been.  
The appellant stated that he was unable to use his arm since 
his aggressive exercises.  Dr. McCluskey stated that the 
appellant's physical examination revealed that the had 
external rotation in the right arm to 35 degrees.  Passive 
forward elevation was to 140 degrees with some pain at the 
extreme.  Dr. McCluskey stated that the appellant had 
"little active motion."  He noted that strength was not 
tested.  

A May 22, 1998, MRI of the right shoulder revealed the 
possibility of a recurrent tear.  In May 1998, it was 
determined that the appellant had re-torn his rotator cuff in 
the right shoulder.  Dr. McCluskey noted that the appellant 
had tenderness and weakness in the supraspinatus.

The appellant had an RO hearing in June 1998.  The appellant 
stated that he had pain in his neck all the time and that it 
was difficult for him to turn his head.  He stated that he 
had constant pain in his right shoulder as well.  He stated 
that he was right-handed and that he had a hard time 
performing his duties as a fire fighter.  The appellant 
stated that he could not do overhead work.  He stated that he 
could not drive a fire truck because he needed two hands and 
that he could only drive with one hand.  

In June 1998, the appellant underwent a re-repair of his 
rotator cuff tendon in the right shoulder.  Private medical 
records from The Hughston Clinic, dated from July 1998 to May 
1999 showed passive forward elevation ranging from 90 degrees 
to 117 degrees.  In December 1998, Dr. McCluskey stated that 
the appellant's incision was well healed.  He noted that the 
appellant's right arm had continued weakness of internal, 
external, and anterior deltoid, which he estimated to be 4/5.  
Dr. McCluskey stated that he felt that the appellant would be 
permanently disabled from performing the activities of a fire 
fighter that would require heavy overhead lifting.  He stated 
that the appellant was unable to perform most everyday 
activities in a workplace with the right upper extremity, to 
include any activity that required reaching at the shoulder 
level or higher and lifting more than 10 pounds above the 
waist level.

In a March 1999 letter, Dr. McCluskey stated that the 
appellant had significant atrophy of his deltoid and weakness 
in the right upper extremity.  He stated that the appellant 
would have significant dysfunction in the shoulder in regard 
to range of motion and weakness as a permanent problem.  In 
May 1999, the strength in the right arm as to the various 
muscles ranged from 3/5 to 4/5.

The appellant underwent a VA examination in April 1999.  The 
appellant reported that he had a lot of pain in his right 
shoulder and that it was constant.  He stated that any 
jerking movements or any kind of sudden movements caused very 
bad pain.  He described the pain as being mostly in the right 
shoulder, but that it would radiate down.  He also stated 
that he had pain in the right side of his neck.  The 
appellant stated that the pain would wake him up at night and 
that he had difficulty with range of motion.  Upon physical 
examination, the VA examiner stated that the appellant could 
bend his cervical spine down to touch his chest.  
Additionally, he had 10 degrees of extension, 35 degrees of 
lateral bending, and 45 degrees of rotation, bilaterally.  
There was no definite pain radiation noted to any of the 
extremities, but the neck web space on the right side in the 
paraspinals was mildly tender on deep pressure.  

The appellant's right arm, actively, could only abduct from 
the sideline neutral position to 35 degrees.  Passively, it 
was the same.  The VA examiner stated that flexion was 
limited because the appellant could not bring the arm to the 
neutral shoulder level position.  The appellant was able to 
cross the midline to the level of 110 degrees.  External 
rotation was "nil."  Deep tendon reflexes were diffusely 
diminished, especially the biceps and the triceps on the 
right.  The VA examiner stated that the scar on the right 
shoulder area was very well healed.  The deltoid muscle had 
marked atrophy.  The right upper arm was 1 1/2 inches smaller 
than the left arm.  The VA examiner stated that as to sensory 
and motor findings, the appellant had very marked weakness 
around the shoulder in the range of 3/5, but even 2/5 for the 
deltoid and the abduction function.  A diffuse numbness in 
the complete right upper extremity, which, he stated could be 
secondary to his previously diagnosed brachial plexopathy 
injury.  The diagnoses were right rotator cuff recurrent 
tears with severe pain and severe range of motion 
restriction.  He stated that functional impairment was 
severe.  Additionally, he entered a diagnosis of cervical 
radiculitis and chronic neck pain, which functional 
impairment he estimated at mild to moderate.  Finally, he 
entered a diagnosis of probable chronic recurrent right 
suboccipital neuralgia secondary to the post-traumatic neck 
strain.

An August 1999 Social Security Administration decision 
indicates that the appellant was granted Social Security 
Administration disability benefits.  The decision reveals 
that the appellant underwent an examination in July 1999 by 
Dr. Sam R.  Banner.  The appellant complained of neck and 
right shoulder problems.  Dr. Banner reported a 4+/5 upper 
extremity motor strength and right shoulder limitation of 
motion.  Additionally, Dr. Banner estimated that the 
appellant could lift and carry up to 10 pounds occasionally.

The appellant had a hearing before this Board Member in 
December 1999.  The appellant stated that he had limitation 
of motion in his right arm.  He stated that he experienced 
fatigue in his right arm.  The appellant noted that he had 
undergone two surgeries on his right arm.  He stated that he 
was advised that he could not undergo any more surgeries on 
his right shoulder.  The appellant stated that he felt that 
the pain in his neck and the pain in his right shoulder were 
two, separate issues.  He testified that he was medically 
retired from his fire fighter job following his second 
shoulder surgery.  The appellant stated that although he 
could not lift weights, he was able to do things like make 
cup of coffee or a sandwich.  At the time of the hearing, the 
appellant submitted a copy of the Social Security 
Administration decision, which granted him disability 
benefits and a copy of the determination to medically 
separate him from the National Guard due to being medically 
unfit.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The Board notes that the appellant's major arm is 
his right arm.

The appellant's service-connected disability has been 
evaluated as follows:

20% from June 2, 1991, to September 29, 
1997
100% from September 30, 1997, to February 
28, 1998
20% from March 1, 1998, to April 13, 1998
30% from April 14, 1998, to June 22, 1998
100% from June 23, 1998, to December 31, 
1998
20 percent from January 1, 1999, to 
present

The Board notes that the appellant has not appealed the 
periods for which a temporary 100 percent evaluation has been 
assigned, and thus the Board need not address those time 
periods where the appellant had the temporary 100 percent 
evaluation.

The Board further notes that the RO has evaluated the 
appellant's service-connected disability for the neck and 
right upper extremity as one disability and under Diagnostic 
Code 5201-5290 for the majority of the time that the 
appellant has been service connected for such disability.  
However, it rated the appellant's service-connected 
disability under Diagnostic Code 5201-5302 by analogy to a 
muscle injury for the period between April 14, 1998, to June 
22, 1998, only.

The Board finds that the appellant's service-connected 
disability would be more appropriately rated as two, separate 
disabilities-one for the right shoulder and one for the 
cervical spine.  The appellant's symptomatology clearly comes 
from two, separate areas-the right shoulder and the cervical 
spine.  Additionally, the Board finds that an evaluation 
under the Diagnostic Codes that address muscle injuries is 
inappropriate for the service-connected disabilities and will 
consider only those Diagnostic Codes that address the joints 
of the areas involved-right shoulder and cervical spine.

I.  Residuals of rotator cuff injury, right shoulder

The Rating Schedule provides that limitation of motion of the 
arm to no higher than shoulder level warrants a 20 percent 
evaluation for the major arm.  38 C.F.R. Part 4, Diagnostic 
Code 5201 (1999).  When motion is possible only to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted for the major arm.  Id.  Motion to no more than 
25 degrees from the side warrants a 40 percent evaluation for 
the major arm.  Id.

The Board notes that there is no medical evidence in the 
record that establishes that the appellant's right shoulder 
is ankylosed and thus application of Diagnostic Code 5200 is 
not appropriate.  See 38 C.F.R. Part 4, Diagnostic Code 5200 
(1999).  Additionally, there is no competent evidence of an 
impairment of the right humerus or clavicle or scapula to 
warrant consideration of Diagnostic Codes 5202 and 5203.  See 
38 C.F.R. Part 4, Diagnostic Codes 5202, 5203 (1999).  

A.  June 2, 1991 to September 29, 1997

After having reviewed the evidence of record dated between 
the above dates, the Board finds that the evidence supports a 
20 percent evaluation for residuals of rotator cuff injury, 
right shoulder.  During this time period, the preponderance 
of the evidence establishes that the appellant was able to 
abduct his right arm to shoulder level.  In June 1991, the 
appellant had pain with abduction.  In October 1991, he could 
abduct his arm between 80 degrees and 100 degrees with pain.  
In November 1991, abduction was at 90 degrees.  In December 
1991, the examiner noted that the appellant had full range of 
motion in the right arm, but pain with abduction.  In April 
1992, the VA examiner noted that the appellant had moderate 
pain at abduction beyond 60 to 70 degrees, but noted that 
once the arm was abducted beyond 60 to 70 degrees, that the 
pain was less.  In August 1993, the appellant complained of 
discomfort beyond 100 degrees of abduction.  In August 1994, 
the appellant was able to abduct the arm to 90 degrees 
without pain, but that beyond that, pain was elicited.  In 
August 1995, abduction was 160 degrees, but with moderate 
discomfort.  In September 1995, Dr. Rehack stated that the 
appellant had poor range of motion on the right shoulder with 
very poor active forward flexion.  In September 1997, the 
appellant had active forward elevation of 90 degrees.  The 
Board finds that such evidence is indicative of a 20 percent 
evaluation for limitation of motion of the major arm.  See 
38 C.F.R. Part 4, Diagnostic Code 5201.

An evaluation in excess of 20 percent for residuals of 
rotator cuff injury, right shoulder, is not warranted.  The 
appellant's arm has not been shown to be limited to midway 
between the side of his body and shoulder level, which is 
about 45 degrees, to warrant a 30 percent evaluation.  See 
38 C.F.R. Part 4, Diagnostic Code 5201.  The Board is aware 
that in April 1992, the VA examiner stated that the appellant 
had pain at between 60 and 70 degrees of abduction, which is 
less than shoulder level.  However, that level is beyond 
45 degrees and, more importantly, the preponderance of the 
evidence establishes that the appellant was able to abduct 
his right arm to 90 degrees, which would warrant no more than 
a 20 percent evaluation for the major arm during this time 
period.  See id.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The appellant was noted to have pain in his right shoulder by 
medical examiners between 1991 and 1997, and the appellant 
has stated that he was in constant pain as to the right 
shoulder.  In October 1991, motor strength was 4+/5 with pain 
and positive impingement sign.  In September 1997, motor 
strength of the various muscles in the right arm ranged from 
3+/5 to 5/5.  Taking the evidence of record between June 1991 
and September 1997 into account, the Board does not find that 
the appellant had any more than mild functional impairment of 
the major arm from June 1991 to September 1997.  Considering 
weakness, excess fatigability, incoordination, and less 
movement, the Board finds that an evaluation in excess of 
20 percent is not warranted.  See 38 C.F.R. §§ 4.40, 4.45.  

The appellant is competent to report his symptoms of constant 
pain in the right shoulder.  To the extent that he has 
described that his service-connected residuals of rotator 
cuff injury, right shoulder, was worse than the initial 
20 percent disability evaluation assigned during this time 
period, he is correct, and the Board has granted a separate 
20 percent evaluation for his right shoulder alone and is 
granting a separate 10 percent evaluation for cervical 
radiculopathy.  This amounts to an increase in his combined 
evaluation from June 1991 to September 1997.  Even accepting 
the appellant's statements as true, the medical findings to 
not support an evaluation in excess of 20 percent.  The Board 
attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
appellant's statements, even if sworn, in support of a claim 
for monetary benefits.  To this extent, the preponderance of 
the evidence is against his claim for an evaluation in excess 
of 20 percent for residuals of rotator cuff injury, right 
shoulder, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).

B.  March 1, 1998 to April 13, 1998

After having reviewed the evidence of record between the 
above dates, the Board finds that the evidence supports a 
20 percent evaluation for residuals of rotator cuff injury, 
right shoulder.  Following the September 1997 surgery, the 
appellant's symptomatology as to his right shoulder was no 
worse than prior to the surgery.  In November 1997, passive 
external rotation was 45 degrees and passive forward 
elevation was 145 degrees.  By December 1997, the appellant 
had passive forward elevation to 160 degrees and active 
forward elevation to 120 degrees.  In February 1998, the 
appellant had passive forward motion to 170 degrees with 
active forward elevation to 160 degrees.  Dr. McCluskey noted 
that the appellant had 4+/5 supraspinatus strength and no 
atrophy.  The Board finds that such evidence is indicative of 
a 20 percent evaluation for residuals of rotator cuff injury, 
right shoulder.  See 38 C.F.R. Part 4, Diagnostic Code 5201.

An evaluation in excess of 20 percent is not warranted.  
Although there is no medical evidence between March 1, 1998, 
and April 13, 1998, that reveals what the appellant's 
abduction was during that time, the Board finds that the 
reporting of the forward elevation and external and internal 
rotation is sufficient to determine the degree of impairment 
that the appellant had at that time as to the right shoulder.  
The appellant's arm was not shown to be limited to midway 
between the side and the shoulder level to warrant a 
30 percent evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 
5201.  The Board finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent for 
residuals of rotator cuff injury, right shoulder.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The appellant 
has been noted to have pain in his right shoulder by medical 
examiners, and the appellant has stated that he is in 
constant pain as to the right shoulder.  Dr. McCluskey stated 
that the appellant had 4+/5 supraspinatus strength and no 
atrophy.  The Board finds that such clinical findings are 
indicative of no more than a 20 percent evaluation for the 
major arm.  Taking the evidence of record into account, the 
Board does not find that the appellant had no more than mild 
functional impairment from March 1, 1998, to April 13, 1998.  
Considering weakness, excess fatigability, incoordination, 
and less movement, the Board finds that an evaluation in 
excess of 20 percent is not warranted.  See 38 C.F.R. §§ 
4.40, 4.45.

The appellant is competent to report his symptoms of constant 
pain in the right shoulder.  To the extent that he stated 
that his residuals of rotator cuff injury, right shoulder, 
was worse than the 20 percent disability evaluation assigned 
during this time period, he was correct, and the Board has 
granted a separate 20 percent evaluation for his right 
shoulder alone and is granting a separate 10 percent 
evaluation for cervical radiculopathy.  This amounts to an 
increase in his combined evaluation.  However, even accepting 
the appellant's statements as true, the medical findings to 
not support an evaluation in excess of 20 percent.  The Board 
attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
appellant's statements, even if sworn, in support of a claim 
for monetary benefits.  To this extent, the preponderance of 
the evidence is against his claim for an evaluation in excess 
of 20 percent for residuals of rotator cuff injury, right 
shoulder, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

C.  April 14, 1998, to June 22, 1998

After having reviewed the evidence of record between the 
above dates, the Board finds that the evidence supports a 
30 percent evaluation for residuals of rotator cuff injury, 
right shoulder as of April 14, 1998.  In a private medical 
record, dated April 14, 1998, Dr. McCluskey noted that the 
appellant had attempted to do aggressive exercises with his 
right arm to speed up his healing process.  The appellant had 
reported to Dr. McCluskey that he had removed his right arm 
from the sling and attempted to lift a three-pound weight.  
The appellant reported that his right shoulder was more sore 
than it had been.  Dr. McCluskey stated that the appellant's 
external rotation was 35 degrees.  Passive forward flexion 
was 140 degrees with some pain at the extreme.  Dr. McCluskey 
stated that the appellant's had "little active motion."  
The Board finds that such evidence established a factually 
ascertainable date when an increase in severity had occurred.  
This is confirmed by a May 1998 MRI of the right shoulder 
which revealed a possible recurrent tear in the rotator cuff.  
A recurrent tear in the rotator cuff was later confirmed in 
May 1998.  The Board finds that the as of April 14, 1998, the 
appellant's service-connected residuals of rotator cuff 
injury, right shoulder, became 30 percent disabling.  See 
38 C.F.R. Part 4, Diagnostic Code 5201.

An evaluation in excess of 30 percent is not warranted for 
the time period between April 1998 and June 1998.  The 
appellant's arm was not shown to be limited to 25 degrees 
from his side to warrant a 40 percent evaluation.  See id.  
The Board is basing its grant of a 30 percent evaluation on 
the appellant's report on April 14, 1998, that his right 
shoulder was worse than it had been previously and Dr. 
McCluskey's findings of little active motion.  However, the 
Board does not find that the clinical evidence in April 1998 
and May 1998 establish an evaluation in excess of 30 percent 
for residuals of rotator cuff injury, right shoulder.  The 
preponderance of the evidence is against an evaluation in 
excess of 30 percent.  See id.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The appellant 
has been noted to have pain in his right shoulder by medical 
examiners, and the appellant has stated that he is in 
constant pain as to the right shoulder.  He testified at a 
June 1998 RO hearing that he could not do overhead work and 
that he had had a hard time doing his fire-fighting duties.  
He stated that he could not drive a truck because he did not 
have the use of his right arm while driving a truck.  The 
Board finds that the clinical findings are indicative of no 
more than a 30 percent evaluation for the major arm.  Taking 
the evidence of record into account, the Board does not find 
that the appellant had any more than moderate functional 
impairment between April 1998 and the time he underwent the 
second surgery on his right shoulder.  Considering weakness, 
excess fatigability, incoordination, and less movement, the 
Board finds that an evaluation in excess of 30 percent is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45.  

The appellant is competent to report his symptoms of constant 
pain in the right shoulder.  To the extent that he has 
described that his service-connected right shoulder 
degenerative joint disease, impingement syndrome was worse 
than the evaluation assigned during this period, he was 
correct, and the Board has granted a separate 30 percent 
evaluation for his right shoulder alone and is granting a 
separate 10 percent evaluation for cervical radiculopathy.  
This amounts to an increase in his combined evaluation from 
April 1998 to June 1998.  Even accepting the appellant's 
statements as true, the medical findings to not support an 
evaluation in excess of 30 percent.  The Board attaches far 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
To this extent, the preponderance of the evidence is against 
his claim for an evaluation in excess of 30 percent, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).


D.  From January 1, 1999, to the present time

After having reviewed the evidence of record dated between 
the above dates, the Board finds that the evidence supports a 
40 percent evaluation for residuals of rotator cuff injury, 
right shoulder.  In December 1998, right before the temporary 
total evaluation was about to expire, Dr. McCluskey stated in 
a letter that the appellant had continued weakness of the 
internal, external, and anterior deltoid, which he estimated 
to be 4/5.  He stated that the appellant would not be able to 
perform everyday activities in the workplace.  In March 1999, 
Dr. McCluskey noted that the appellant had "significant 
atrophy" of his deltoid and weakness in the right upper 
extremity.  He stated that the appellant had significant 
dysfunction of the shoulder as to range of motion.  He stated 
that the strength in the appellant's right arm ranged from 
3/5 to 4/5.  In April 1999, the VA examiner stated that the 
appellant could only abduct his right arm from neutral 
position to 35 degrees, both actively and passively.  The VA 
examiner stated that the appellant had marked atrophy.  The 
VA examiner stated that the appellant's limitation of motion 
of the right shoulder and the functional impairment as to the 
right shoulder were severe.  The Board finds that such 
clinical findings are indicative of a 40 percent disability 
evaluation for limitation of motion of the right shoulder.  
See 38 C.F.R. Part 4, Diagnostic Code 5201.

An evaluation in excess of 40 percent, however, is not 
available under Diagnostic Code 5201, as the appellant is at 
the maximum evaluation.  See 38 C.F.R. Part 4, Diagnostic 
Code 5201.  Additionally, the Board has already noted that 
application of Diagnostic Codes 5202 and 5203 is not 
warranted.  See 38 C.F.R. Part 4, Diagnostic Codes 5202, 
5203.  Finally, DeLuca does not assist the appellant in 
obtaining an evaluation in excess of 40 percent, as the 
appellant is at the maximum evaluation for limitation of 
motion of the major arm.  See Spencer v. West, No. 98-363 
(U.S. Vet. App. March 13, 2000), slip op. at 8-9 citing 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (remand 
improper for the Board to consider functional loss due to 
pain because appellant was in receipt of maximum evaluation 
for limitation of function of the wrist).  Thus, the 
appellant's residuals of rotator cuff injury, right shoulder, 
is no more than 40 percent disabling, as of January 1999.

The appellant is competent to report his symptoms.  To the 
extent that he has described that his service-connected 
residuals of rotator cuff injury, right shoulder, was worse 
than the 20 percent evaluation assigned, the Board agrees and 
has granted a 40 percent evaluation.  As stated above, an 
evaluation in excess of 40 percent is not available.  To this 
extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b).

E.  Scar

The Board notes that a separate 10 percent disability 
evaluation is not warranted for the scar on the appellant's 
right shoulder.   See 38 C.F.R. Part 4, Diagnostic Codes 
7803, 7804, 7805 (1999) (superficial scars which are poorly 
nourished, with repeated ulcerations; tender and painful on 
objective demonstration; or which limit the function of the 
body part which they affect warrant a separate 10 percent 
evaluation).  All reports as to the appellant's scar have 
been that the scar is well healed.  No medical professional 
has stated that the appellant's scar was tender or painful on 
objective demonstration, poorly nourished with repeated 
ulcerations, or limits the function of the appellant's right 
shoulder.  See id.  Additionally, the appellant has not 
alleged any problems as to the scar on his right shoulder.  
Thus, the evidence of record has not established that a 
separate 10 percent evaluation would be in order for the 
appellant's scar on his right shoulder.  See id. 

II.  Cervical radiculopathy

Under Diagnostic Code 5290, slight limitation of motion of 
the cervical spine warrants a 10 percent evaluation, moderate 
limitation of motion warrants a 20 percent evaluation, and 
severe limitation of motion warrants a 30 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5290 (1999).  Under 
Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293 
(1999). Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.  

A.  June 2, 1991, to August 17, 1994

After having reviewed the evidence of record between the 
above dates, the Board finds that the evidence supports a 
10 percent evaluation on the basis either of  limitation of 
motion or of cervical radiculopathy.  From the time the 
appellant was injured in May 1991 until the April 17, 1994, 
his cervical spine symptomatology was indicative of mild 
functional impairment.  In December 1991, the appellant's 
cervical spine was positive for mild spinous tenderness.  He 
had pain with extension and rotation to the left.  The 
examiner noted that the appellant's extension was limited.  
Diagnostic studies revealed possible C8 radiculopathy.  In 
April 1992, the VA examiner noted that the appellant had pain 
with movements of the neck and that an EMG confirmed that the 
appellant had mild C8 radiculopathy.  In June 1993, the VA 
examiner noted that the appellant had physical evidence of C7 
radiculopathy.  In August 1993, the appellant had mild 
tenderness around the mid cervical spine. 

The Board finds that the evidence between June 1991 and April 
17, 1994, establishes that the appellant's cervical 
radiculopathy is 10 percent disabling and no more.  See 
38 C.F.R. § 4.59 (1999) (the intent of the Rating Schedule is 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable evaluation for the joint).

An evaluation in excess of 10 percent for cervical 
radiculopathy is not warranted. Motions of the cervical spine 
during this period were not more than slightly limited, if 
that.  See 38 C.F.R. Part 4, Diagnostic Code 5290.  
Additionally, any symptomatology from the cervical 
radiculopathy had not been any more than mild.  See 38 C.F.R. 
Part 4, Diagnostic Code 5293.  The evidence of record during 
this period establish that the appellant had no more than 
mild sensory deficits.  A December 1991 EMG revealed only 
mild C8 radiculopathy.  In August 1994, Dr. Allen stated that 
the there was lessened sensation in the right upper 
extremity.  Such establishes no more than a 10 percent 
disability evaluation.  See id.

Additionally, the Board has specifically considered the 
guidance of DeLuca, 8 Vet. App. 202.  An increased evaluation 
may be based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See id. 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The appellant 
complained of pain, which is contemplated by the separate 
10 percent disability evaluation that the Board has currently 
assigned.  See 38 C.F.R. § 4.59.  The appellant's main 
complaints as to his neck is pain.  He has described sensory 
loss, but not any more than that which is contemplated by a 
10 percent disability evaluation.  See 38 C.F.R. Part 4, 
Diagnostic Code 5293.  The functional loss shown in the 
medical records, dated between June 1991 and April 1, 1999, 
establish that functional impairment was no more than slight 
or mild.  See 38 C.F.R. §§ 4.40, 4.45; Part 4, Diagnostic 
Codes 5290, 5293.  The evidence including the appellant's 
statements and testimony does not establish the presence of 
more motion than normal, excess fatigability, weakness, or 
incoordination that is not contemplated in the 10 percent 
evaluation.  The appellant's cervical radiculopathy is no 
more than slightly or mildly disabling and thus is no more 
than 10 percent disabling.  See id.

The appellant is competent to report his symptoms of constant 
pain in the cervical spine.  To the extent that he has 
described that his service-connected cervical spine was worse 
than the evaluation assigned during this period, he was 
correct, and the Board has granted a separate 10 percent 
evaluation for his cervical radiculopathy.  This amounts to 
an increase in his combined evaluation from June 1991 to 
April 1, 1999.  Even accepting the appellant's statements as 
true, the medical findings to not support an evaluation in 
excess of 10 percent.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
To this extent, the preponderance of the evidence is against 
his claim for an evaluation in excess of 10 percent and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b).


B.  August 18, 1994, to the present time

By the time of VA examination on August 18, 1994, 1994, the 
appellant had pain on range of motion of the cervical spine.  
He had flexion of 35 degrees, extension of 55 degrees, 
20 degrees of lateral bending, and 50 degrees of rotation.  
In a private medical examination report that same month, Dr. 
Allen noted that the appellant's right upper extremity had 
sensory, motor, and reflex deficits.  In August 1995, range 
of motion of the cervical spine was 30 degrees of flexion, 
30 degrees of extension, 40 degrees of lateral flexion, and 
50 degrees of rotation.  In September 1995, Dr. Rehack stated 
that the appellant had painful range of motion of the 
cervical spine.  At his June 1998 RO hearing, the appellant 
stated that it was difficult for him to turn his head and 
that he had constant pain in his neck.  

After having reviewed the evidence of record between the 
above dates, the Board finds that the evidence supports a 
20 percent evaluation for cervical radiculopathy as of August 
18, 1994.  In the August 18, 1994, examination report, the VA 
examiner stated that the appellant had 10 degrees of 
extension, 35 degrees of lateral bending, and 45 degrees of 
rotation.  He stated that the neck web space on the right 
side in the paraspinals was mildly tender on deep pressure.  
The VA examiner stated that the functional impairment related 
to the appellant's cervical spine was "mild to moderate."  
Here, the Board finds that the application of 38 C.F.R. § 4.7 
(1999) is raised by the evidence.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation.  Id.  The VA examiner stated that the appellant's 
functional impairment as to the cervical spine was mild to 
moderate.  This would warrant either a 10 percent disability 
evaluation or a 20 percent disability evaluation.  Because 
there is a question as to which evaluation shall be applied, 
the Board will assign the higher evaluation of 20 percent to 
the cervical radiculopathy.  See id.  

An evaluation in excess of 20 percent, however, is not 
warranted.  The appellant's limitation of motion reported 
subsequently, to include on the April 2, 1999, examination, 
is not severe; nor are the symptoms related to the cervical 
radiculopathy severe during this time.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5290, 5293.  Additionally, the Board has 
specifically considered the guidance of DeLuca, 8 Vet. App. 
202.  An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See id. (discussing 
38 C.F.R. §§ 4.40, 4.45).  

The appellant has complained of pain, which is contemplated 
by the 20 percent evaluation assigned as of August 18, 1994.  
See 38 C.F.R. § 4.59.  The VA examiner stated that the 
appellant's functional limitation was mild to moderate.  
Thus, any more than a 20 percent evaluation is not warranted.  
See 38 C.F.R. §§ 4.40, 4.45.  The evidence including the 
appellant's statements and testimony does not establish the 
presence of more motion than normal, excess fatigability, 
weakness, or incoordination that is not contemplated in the 
20 percent evaluation.  At best, the functional limitation is 
moderate.  Based on these findings, the appellant's cervical 
radiculopathy is no more than 20 percent disabling.  

The appellant is competent to report his symptoms.  To the 
extent that he stated that his neck is worse, the Board 
agrees and has granted him a 20 percent evaluation, effective 
August 18, 1994.  To the extent that the appellant has 
implied that he thinks an evaluation in excess of 20 percent 
is warranted, the Board finds that the medical evidence does 
not support his assertion.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
To this extent, the preponderance of the evidence is against 
his claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).  


ORDER

A 20 percent evaluation for residuals of rotator cuff injury, 
right shoulder, is granted from June 2, 1991, to September 
29, 1997, and from March 1, 1998, to April 13, 1998, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

A 30 percent evaluation for residuals of rotator cuff injury, 
right shoulder, is granted from April 14, 1998, to June 22, 
1998, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A 40 percent evaluation for residuals of rotator cuff injury, 
right shoulder, is granted from January 1, 1999, to the 
present, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A 10 percent evaluation for cervical radiculopathy is granted 
from June 2, 1991, to August 17, 1994, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A 20 percent evaluation for cervical radiculopathy is granted 
from August 18, 1994, to the present time, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

The Board finds that the medical evidence of record needs to 
be supplemented.  The appellant fell on March 31, 1991, in 
which he fell on the right side of his body.  He claims that 
he developed a right wrist disorder and right carpal tunnel 
syndrome as a result of the fall.  

In December 1991, an EMG established bilateral carpal tunnel 
syndrome.  In an August 1995 VA examination report, the 
examiner stated that he could not find any evidence of right 
carpal tunnel syndrome or residuals from a right wrist 
injury.  In a July 1997 private medical record, Dr. Robert F. 
Allen stated that the appellant had right carpal tunnel 
syndrome secondary to chronic edema, dependent posture of the 
right upper limb, and limited use, all of which were 
secondary to malfunction of the nerve supply to the right 
arm.  The appellant has also been diagnosed with right 
cubital tunnel syndrome and right ulnar neuritis.

In the April 1999 VA examination report, the examiner noted 
that he did not have any medical records to review, and asked 
the RO to make note of this fact.  The VA examiner entered a 
diagnosis of right wrist injury with mild chronic pain, 
probably chronic mild tenosynovitis.  Thus, the appellant has 
been diagnosed with a current right wrist residuals.  As 
stated above, the Board finds that prior to the adjudication 
of these claims, the medical evidence needs to be 
supplemented.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain all current VA 
and private records of the appellant's 
treatment of the right arm 
symptomatology.

2.  The RO should ask the examiner who 
conducted the VA examination on April 2, 
1999, to review the appellant's claims 
file, and answer the following questions: 
(1) Is it at least as likely as not that 
the appellant has residuals from the 
injury he sustained on May 31, 1991, 
which relate to his wrist?  State yes or 
no and substantiate your answer with 
evidence in the claims file; (2) Is it as 
likely as not that the appellant 
developed right carpal tunnel syndrome as 
a result of the injury he sustained on 
May 31, 1991?  State yes or no and 
substantiate your answer with evidence in 
the claims file; and (3) If any of the 
answers to questions (1) and (2) is yes, 
please attribute which symptoms are 
associated with the that particular 
disability.  

If the examiner is not longer available, 
or is of the opinion that the appellant 
should be examined again, the necessary 
orthopedic examination should be 
scheduled.  Following examination of the 
veteran, and review of his claims file, 
the aforementioned questions (1), (2) and 
(3) should be answered.  The VA examiner 
should report the findings in a clear, 
comprehensive, and legible manner.

3.  Following the association of the 
examination report with the claims file, 
the RO should then readjudicate the 
claims for entitlement to service 
connection for residuals of right wrist 
injury, entitlement to service connection 
for right carpal tunnel syndrome, and 
entitlement to a total rating for 
compensation based upon individual 
unemployability.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



